Citation Nr: 1708248	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  05-06 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left lung cyst.

2.  Entitlement to an increased rating for migraine headaches, currently evaluated as noncompensable from January 1, 2003 to March 20, 2006; as 10 percent disabling from March 21, 2006 to August 18, 2016; and as 30 percent disabling from August 19, 2016.

3.  Entitlement to an increased rating for herniated disc, L5-S1, currently evaluated as 10 percent disabling from January 1, 2003 to March 20, 2016; and as 20 percent disabling from March 21, 2006.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1982 to December 2002.

These matters come before the Board of Veterans' Appeals (Board) from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the claims has since been moved to the RO in Pittsburgh, Pennsylvania.   

In pertinent part, the June 2003 rating decision denied the Veteran's claim for entitlement to service connection for a left lung cyst; awarded a noncompensable disability rating for migraine headaches, effective January 1, 2003; and awarded a 10 percent disability rating for herniated disc, L5-S1, effective January 1, 2003.  Subsequently, the Veteran's migraines were awarded a 10 percent disability rating, effective March 21, 2006, in a June 2007 rating decision; and a 30 percent disability rating, effective August 19, 2016, in an August 2016 rating decision.  Similarly, the Veteran's herniated disc was awarded a 20 percent disability rating, effective March 21, 2006, in the June 2007 rating decision.

This case was also previously remanded by the Board in May 2010.  

Further, the Board notes that a travel board hearing was scheduled in September 2009.  The Veteran did not appear, and has not requested that a new hearing be scheduled. Accordingly, the Board finds that the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

All issues other than the Veteran's entitlement to an increased disability rating for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From January 1, 2003 to March 20, 2006, the Veteran experienced migraine headaches with characteristic prostrating attacks averaging one every two months.  

2.  From March 21, 2006 to August 18, 2016, the Veteran did not experience headaches with characteristic prostrating attacks occurring on average once a month.

3.  From August 19, 2016 to the present, the Veteran did not experience very frequent and completely prostrating and prolonged headaches productive of severe economic inadaptability.





CONCLUSIONS OF LAW

1.  From January 1, 2003 to March 20, 2006, the criteria for a disability rating of 10 percent, but no higher, for migraine headaches have been met.  38 U.S.C.A.    
§§ 1155 (West 2014); 38 C.F.R. §§ 4.7, Diagnostic Code 8100 (2016).

2.  From March 21, 2006 to August 18, 2016, the criteria for a disability rating in excess of 10 percent for migraine headaches have not been met.  38 U.S.C.A. 
§§ 1155 (West 2014); 38 C.F.R. §§ 4.7, Diagnostic Code 8100 (2016).

3.  From August 19, 2016 to the present, the criteria for a disability rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.7, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).
Here, VA has satisfied its duty to notify the Veteran.  In a February 2003 letter, the Veteran was notified of the information and evidence necessary to substantiate her claim; the information and evidence that VA would seek to provide; and the information and evidence that she was expected to provide.  A subsequent March 2006 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran.  The claims file includes the Veteran's service records and VA and private treatment records, and the Veteran has not identified any additional evidence to be obtained.  Additionally, the Veteran has undergone multiple VA examinations in connection with her claim.  The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded her current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disability.  As such, the Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, this claim was remanded by the Board in May 2010.  At that time, the RO was instructed to ascertain whether additional private treatment records existed; to schedule the Veteran for a new VA examination; and to provide adequate notice regarding the date and place of said examination.  Upon the completion of said development, the RO was to readjudicate the claim and to issue a Supplemental Statement of the Case (SSOC) if the claim remained denied.
 
A claimant has the right to substantial compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Here, the Veteran did not identify any additional treatment records to be obtained or provide the appropriate authorizations therefor.  As such, the Veteran underwent a new VA examination in August 2016, and an SSOC was issued that same month.  Accordingly, the Board finds that there has been substantial compliance with its May 2010 remand directives, and that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. 

The Board will therefore review the merits of the Veteran's claim.

Legal Criteria and Analysis

With regard to her service-connected migraine headaches, the Veteran is in receipt of a noncompensable disability rating from January 1, 2003; a 10 percent disability rating from March 21, 2006; and a 30 percent disability rating from August 19, 2016.  The Veteran now seeks an increased disability rating for each distinct period of time. 

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's disability has been rated under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

Under Diagnostic Code 8100, a rating of 50 percent is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; and a noncompensable rating is warranted for less frequent attacks.  See 38 C.F.R. § 4.124a , Diagnostic Code 8100 (2016).

Neither the rating criteria nor the Court has defined that which constitutes a "prostrating" attack.  Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also does not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).

The Board will now analyze the evidence of record against the rating criteria set forth above to determine whether increased ratings are warranted at this time.  As the Veteran's claim is divided into three distinct periods of time, the Board will address each period in turn. 

In doing so, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

January 1, 2003 to March 20, 2006

The Board first turns to the evidence of record spanning January 1, 2003 to March 20, 2006.

The Veteran underwent VA examination in April 2003.  At that time, the Veteran reported prostrating headaches approximately once per year, which typically caused one day of incapacitation with the use of medication.  Said headaches were of a throbbing quality that caused a burning-type sensation over the Veteran's face, and were accompanied by photophobia and sonophobia.  During said headaches, the Veteran retreated to a quiet, dark room.  

In an October 2003 lay statement, the Veteran indicated that the April 2003 examiner misreported the frequency of her headaches.  In clarifying, the Veteran represented that she typically experienced headaches once per month.  
 
VA treatment records spanning September 2003 to September 2004 noted the Veteran's history of migraine headaches during service.  

A January 2005 private treatment record references the Veteran's current headaches in connection with ongoing congestion and ear clogging.  

A June 2005 private treatment letter indicated that review of the Veteran's systems was negative for headaches.  

During a November 2006 RO hearing, the Veteran testified that she typically experienced one headache per month.  Said headaches were commonly accompanied by nausea and light sensitivity, and lasted for approximately two days.  As such, the Veteran treated her migraines with Motrin and bed rest. 

Upon review of the evidence of record, the Board finds that a disability rating of 10 percent, but no higher, is warranted for the period of January 1, 2003 to March 20, 2006.  In reaching this conclusion, the Board has weighed the medical evidence of record against the Veteran's own testimony regarding the frequency and severity of her migraine headaches.  In doing so, the Board finds that each category of evidence presents a different disability picture with regard to the Veteran's migraines during the rating period on appeal.  Specifically, the medical evidence of record, including a VA examination, VA treatment records, and private treatment records, tends to indicate prostrating headaches approximately once per year.  In contrast, the Veteran has reported headaches approximately once per month.  Although a veteran is competent to report that which she perceives through the use of her senses, including the occurrence of prostrating headaches, said testimony does not override the competency and credibility of medical records.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  Further, without appropriate medical training and expertise, which she has not demonstrated, the Veteran is not competent to state whether her symptoms warrant a specific rating under the General Rating Formula.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Additionally, said headaches appeared to be properly managed with the use of medication, and did not interfere with the Veteran's capacity to function in any significant way.

Thus in balancing the evidence of record, the Board finds that the Veteran's headaches at least occurred once every two months throughout the rating period on appeal, such that a disability rating of 10 percent, but no higher, is warranted for the period of January 1, 2003 to March 20, 2006.    

March 21, 2006 to August 18, 2016

The Veteran is currently in receipt of a 10 percent disability rating for the period of March 21, 2006 to August 18, 2016.  Here, an increased rating would be warranted upon evidence of prostrating attacks occurring approximately once per month.  However, the claims file contains no evidence speaking to the nature, severity, or frequency of the Veteran's migraine headaches during this rating period.  In the absence of any such evidence, the Board is precluded from finding that the Veteran experienced monthly attacks, such that an increased rating for the period of March 21, 2006 to August 18, 2016 may not be awarded.    

August 19, 2016 to the Present

Finally, the Board will evaluate the Veteran's disability from August 19, 2016 to the present.

The Veteran underwent VA headaches examination on August 19, 2016.  At that time, the Veteran reported headaches accompanied by nausea, vomiting, sensitivity to light, and sensitivity to sound.  However, the Veteran's headaches were not accompanied by aura.  Said headaches were described as sharp, "constant," and "all over," and rated as a four to eight out of ten in terms of their severity.   The Veteran's headaches typically lasted less than one day, and were treated with a combination of prescription medication and rest.  However, the Veteran reported emergency treatment for her headaches approximately one to three times in the prior year, and that the severity of her headaches prevented the Veteran from attending to household chores or personal hygiene.  As a result, the Veteran reported missing work once per month when she was working due to headache pain.  Upon evaluation, the VA examiner asserted that the Veteran's migraines occurred approximately once per month, but were not very prostrating and prolonged attacks productive of severe economic adaptability.   

As the Veteran is currently in receipt of a 30 percent disability rating for the period of August 19, 2016 to the present, an increased rating is only warranted upon evidence of frequent, completely prostrating and prolonged attacks productive of severe economic adaptability.  Upon consideration of the above, the Board does not find sufficient evidence as to justify an increased rating at this time.  During the rating period on appeal, the Veteran typically experienced monthly prostrating headaches that lasted less than one day, and that were properly treated with the use of prescription medication and bed rest.  Although said headaches interfered with the Veteran's capacity to function to the extent that household chores and personal hygiene were limited, the August 2016 VA examiner did not find such limitations to be productive of severe economic adaptability.   See Jandreau, 492 F.3d at 1376-77.  Although the Veteran noted a period of unemployment from March 2016, she did not indicate that said unemployment was due to her migraine disability.  As such, the Board finds that the record does not support the assignment of a disability rating in excess of 30 percent for the period of August 19, 2016 to the present.

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration.  Thun v. Peake, 22 Vet App 111 (2008).  Such referral is appropriate when the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are considered inadequate.  Id. at 115.  In such a case, the Board must consider whether there is evidence of other such factors as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  If such evidence is present, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2016).  Otherwise, the schedular evaluation is considered adequate and referral is not required.  Thun, 22 Vet. App. at 118-19.

Here, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate during either of the rating periods on appeal.  The full scope of the Veteran's symptoms, including frequent migraine headaches treated with medication, have been properly accounted for, and the criteria for the disability ratings assigned herein more than reasonably describe the Veteran's disability level and symptomatology during each rating period.  Further, the Board observes that higher schedular ratings are available for the Veteran's disability.  However, the facts do not indicate that the Veteran's disability picture warrants a higher rating.  As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether her disability causes marked interference with employment or periodic hospitalizations.  As such, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2016).


ORDER

For the period of January 1, 2003 to March 20, 2006, entitlement to a disability rating of 10 percent, but no higher, for migraine headaches is granted subject to the regulations governing the award of monetary benefits.

For the period of March 21, 2006 to August 18, 2016, entitlement to a disability rating in excess of 10 percent for migraine headaches is denied. 

For the period of August 19, 2016 to the present, entitlement to a disability rating in excess of 30 percent for migraine headaches is denied.


REMAND

The Board now turns to the Veteran's four remaining claims, and finds that additional development is necessary prior to their adjudication.  

Lung Cyst Claim

The Veteran is additionally seeking entitlement to service connection for a left lung cyst.  The Veteran has not undergone VA examination for this condition to date.    

Generally, a VA medical examination is required for a service connection claim only when there is: (1) Competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)  (West 2014); 38 C.F.R. 
§ 3.159(c)(4)  (2016); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, the Veteran's claim was denied in a June 2003 rating decision, based in part upon the RO's determination that the Veteran's service treatment records (STRs) were silent for findings of the claimed disability.  However, STRs were subsequently received by VA that include an October 1993 examination for lung nodules.  As such, the Board finds that a VA examination is now warranted to assess the current status and etiology of the claimed disability.      

Herniated Disc Claim

Finally, the Veteran is seeking entitlement to an increased disability rating for herniated disc, L5-S1.

The Board notes that the Veteran most recently underwent VA examination for this disability in August 2016.  However, the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA musculoskeletal examination is adequate.  Here, the August 2016 examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, such that a new examination is necessary with regard to this claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to assess the nature and etiology of any left lung disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner should then address the following:

a.  Identify any left lung disabilities currently existing in the Veteran, or that have existed at any time during the appeals period.

b.  For each identified diagnosis, indicate whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.  In doing so, the examiner must explicitly address the Veteran's October 1993 in-service lung examination.

In offering these opinions, the VA examiner is instructed to consider and discuss not only pertinent medical literature but also the Veteran's own medical history, including the onset of her symptomatology. 

Further, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed. 

2.  Schedule the Veteran for a new VA examination to assess the current severity of her service-connected herniated disc, L5-S1.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

All ranges of motion involving herniated disc, L5-S1, should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's herniated disc, L5-S1, could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also report the total duration of incapacitating episodes during the past 12 months.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  Provide the Veteran with a Statement of the Case addressing the issues of entitlement to service connection for bilateral elbow epicondyle and for a left hip disability.  The Veteran and her representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).

4.  Further readjudicate the remaining lung and herniated disc claims.  If either of the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and her representative and provide an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


